Citation Nr: 1018436	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-29 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss 

2.  Entitlement to service connection for disorders of the 
left shoulder and arm, claimed as secondary to a service-
connected right knee disorder. 

3.  Entitlement to service connection for disorders of the 
right shoulder and arm, claimed as secondary to a service-
connected right knee disorder.

4.  Entitlement to service connection for a neck disorder, 
claimed as secondary to a service-connected right knee 
disorder.

5.  Entitlement to service connection for a left hand 
disorder, claimed as secondary to a service-connected right 
knee disorder.

6.  Entitlement to service connection for a right hand 
disorder, claimed as secondary to a service connected right 
knee disorder.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for left leg radiculopathy.

8.  Entitlement to an initial evaluation in excess of 10 
percent for right leg radiculopathy.

9.  Entitlement to an evaluation in excess of 40 percent for 
wedge deformity L3-4, status post laminectomy and discectomy 
(i.e. a low back disorder).

10.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right patella, primarily 
manifested by anterior cruciate ligament laxity (i.e. right 
knee disorder).


REPRESENTATION

Appellant represented by:	Attorney Calvin Hansen, Esq. 


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to May 
1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from the April 2005, July 2005 and September 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

Clarification is required in this case as pertaining to the 
claims on appeal.  In this regard, the Board notes that in 
August 2004, the Veteran filed a service connection claim for 
tinnitus.  In an April 2005 rating action, service connection 
was granted for bilateral tinnitus, for which a 10 percent 
evaluation was assigned.  In July 2005, the Veteran's 
representative filed a Notice of Disagreement (NOD) with that 
determination, arguing that separate 10 percent evaluations 
should be assigned for tinnitus affecting each ear.  A 
Statement of the Case (SOC) addressing this matter was issued 
by VA in December 2005; subsequently there was no substantive 
appeal filed and it appears that the Veteran and his 
representative do not intend to pursue that matter on appeal.  
Accordingly, as that claim is not in appellate status, it 
will not be addressed by the Board herein.  

In addition, the Board notes that the claims in appellate 
status included a claim for total disability based on 
individual unemployability (TDIU).  That claim was granted in 
a May 2006 rating action and is therefore no longer in 
appellate status before the Board. 

In August 2008, the Board issued a decision denying the 
Veteran's claim for service connected compensation for 
bilateral hearing loss.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a May 2009 Order, the Court vacated 
the August 2008 Board decision and remanded the matter to the 
Board for development consistent with the parties' Joint 
Partial Motion for Remand (Joint Motion).  

In August 2008, the Board remanded the following claims to 
the RO pursuant to due process considerations: (1) 
entitlement to an evaluation in excess of 40 percent for a 
low back disorder; (2) entitlement to an initial evaluation 
in excess of 10 percent for left leg radiculopathy; (3) 
entitlement to an initial evaluation in excess of 10 percent 
for right leg radiculopathy; (4) entitlement to an evaluation 
in excess of 10 percent for residuals of a fracture of the 
right patella, primarily manifested by anterior cruciate 
ligament laxity; (5) entitlement to service connection for 
disorders of the left shoulder and arm, claimed as secondary 
to a service-connected right knee disorder; (6) entitlement 
to service connection for disorders of the right shoulder and 
arm, claimed as secondary to a service-connected right knee 
disorder; (7) entitlement to service connection for a neck 
disorder, claimed as secondary to a service-connected right 
knee disorder; (8) entitlement to service connection for a 
left hand disorder, claimed as secondary to a service-
connected right knee disorder; (9) entitlement to service 
connection for a right hand disorder, claimed as secondary to 
a service-connected right knee disorder.  Specifically, the 
Board requested that the RO provide the Veteran with proper 
VCAA notice in connection with his claims for an increased 
rating evaluation to include an explanation regarding 
evidence required to support an increased evaluation as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In addition, the Board requested that the RO 
readjudicate the remanded claims and take into consideration 
evidence received by the RO in April 2006, September 2006, 
June 2007 all of which was received after the February 2006 
SSOC, and was unaccompanied by a waiver.  VA regulations 
require that pertinent evidence submitted by or on behalf of 
an appellant must be referred to the agency of original 
jurisdiction for review and preparation of a statement of the 
case (SOC) or supplemental statement of the case (SSOC).  

Pursuant to the Board remand, the RO followed the above-
mentioned instructions and sent the Veteran a VCAA notice 
letter in January 2009 which included an explanation 
regarding the evidence required to support his claims for an 
increased disability rating.  In addition, the RO 
readjudicated the matter taking into consideration the 
evidence received in April 2006, September 2006, June 2007 
and January 2009, issuing two SSOCs in February 2009 and July 
2009

The issues concerning whether the Veteran is entitled to 
service connection for a bilateral hand disorder, a bilateral 
arm disorder and a right shoulder disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of appellant's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
fails to establish that the Veteran has demonstrated that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater in either ear, 
or that auditory thresholds for at least three of the 
frequencies are 26 decibels or more, or that speech 
recognition is less than 94 percent.  

3.  The Veteran does not currently have a bilateral hearing 
loss disability for VA compensation purposes.  

4.  The Veteran's left shoulder disorder has been shown to be 
related to a service-connected disability.  

5.  The Veteran's neck disorder has been shown to be related 
to a service-connected disability.

6.  Radiculopathy of the left leg is no more than mildly 
disabling.

7.  Radiculopathy of the right leg is no more than mildly 
disabling.  

8.  The Veteran's low back disorder is not productive of 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine.  

9.  The Veteran's right knee disorder is not manifested by 
extension limited to 15 degrees, or flexion limited to 30 
degrees, nor has it been manifested by moderate recurrent 
subluxation or lateral instability, nor has the Veteran been 
shown to have ankylosis and/or impairment of the tibia and 
fibula with moderate knee disability.  


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).  

2.  The left shoulder disability is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.310.  

3.  The neck disorder is proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.310.   

4.  The criteria for an initial disability rating in excess 
of 10 percent for radiculopathy of the left leg are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.124(a), Diagnostic Code 8520 (2009).  

5.  The criteria for an initial disability rating in excess 
of 10 percent for radiculopathy of the right leg are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.124(a), Diagnostic Code 8520 (2009).  

6.  The criteria for an evaluation in excess of 40 percent 
for a low back disorder have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5235-5243, 5287, 5290, 
5293 (2003-2009).  

7.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right patella, primarily 
manifested by anterior cruciate ligament laxity have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5256 to 5262 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In this case, with respect to the Veteran's service 
connection claims, the RO did provide the Veteran with notice 
in October 2004, November 2004 and January 2005 prior to the 
initial decision of the claims in April 2005.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.  Moreover, the requirements with 
respect to the content of the notice were met in this case.  
The RO informed the Veteran in the notice letters about the 
information and evidence that is necessary to substantiate 
his claim for direct and secondary service connection.  
Specifically, the October 2004 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The January 2005 letter indicated that 
establishing service connection on a secondary basis requires 
evidence of a current physical or mental condition and 
evidence that a service-connected disability either caused or 
aggravated his claimed disorder.  Additionally, the June 2005 
Statement of the Case (SOC) and the February 2006 
supplemental statement of the case (SSOC) notified the 
Veteran of the reasons for the denial of his applications, 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2004 and January 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2004 and January 2005 letters notified the Veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  It was also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, both letters informed 
him that it was his responsibility to ensure that VA received 
all requested records that are not in the possession of a 
Federal department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

The Board recognizes that complete VCAA notice was not 
provided until after the initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole - is unaffected because the 
Veteran is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met.

In this situation, even though the initial rating decision 
was issued in April 2005, the Veteran was sent an additional 
notice letter in January 2009 that provided him with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  The letter further explained how 
a disability rating and effective date would be assigned 
should service connection be granted.  The claim was 
subsequently readjudicated in the February 2009 and July 2009 
SSOC.  

Turning to the Veteran's claims of entitlement to an initial 
rating in excess of 10 percent for his service-connected 
radiculopathy of the right and left leg, prior to the initial 
adjudication of the Veteran's claims for service connection 
in April 2005, the October 2004 and January 2005 letters, as 
noted above, satisfied the duty to notify provisions except 
that these letters did not inform him how a disability rating 
and effective date would be assigned should service 
connection be granted.  Nevertheless, because the claims for 
left and right leg radiculopathy had been granted, the defect 
of the notice about how a disability rating and effective 
date would be determined was harmless error as to that claim.  
Dingess, 19 Vet. App. at 491, see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008).  

In addition, in April 2005, the Veteran submitted an NOD with 
the initial disability ratings assigned, triggering the 
notice obligations set forth in sections 7105(d) and 5103A of 
the statute.  The RO then fulfilled these notice obligations 
by issuing a June 2005 SOC and a February 2006, February 2009 
and July 2009 SSOC.  These documents informed the Veteran of 
the regulations pertinent to his appeal, including the 
applicable rating criteria, advised him of the evidence that 
had been reviewed in connection with his appeal, and provided 
him with reasons for its decision.  38 U.S.C.A. § 7105(d).  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.  

With regard to the Veteran's claims for increased disability 
ratings for service-connected conditions, the law requires VA 
to notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his or 
her entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's life.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, the Veteran submitted his claim for an 
increased rating for his low back disorder and right knee 
condition in November 2004.  Upon remand, he was sent a 
letter in January 2009 which notified him that, to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The notice also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
his or her entitlement to increased compensation.  
Specifically, he was informed in the letter of types of 
evidence that might show such a worsening, including 
information about on-going treatment records as well as 
recent Social Security determinations; and statements from 
other individuals who were able to describe from their 
knowledge and personal observations in what manner the 
disability had become worse.  These notice requirements were 
provided before the adjudication of the claim in the February 
and July 2009 SSOC, and therefore there was no defect with 
regard to the timing of the notice as to these requirements.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the claimant was not informed, until the 
January 2009 notice letter was issued, that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provides for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
However, the Veteran was given an opportunity to respond 
following this notice, and the claim was subsequently 
readjudicated in the February and July 2009 SSOC.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  In this case, VA has 
secured or attempted to secure all relevant documentation to 
the extent possible.  The Veteran's service treatment 
records, VA medical records and Social Security 
Administration (SSA) records are on file, and the Veteran has 
provided private medical evidence for the file which pertains 
to his claim.  These records were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

The evidence of record indicates that VA examinations in 
connection with the Veteran's claims were scheduled in 
February and in May 2005, but the Veteran failed to appear 
for both examinations.  In fact, in letters provided by the 
Veteran's representative in February 2005 as well as in May 
2005, it was argued that no VA examination was necessary in 
this case, given that private medical evidence pertinent to 
the claims had been presented and it was requested that the 
claims be evaluated based on the evidence of record.  

The Board notes that the Court has held that the Secretary 
has the authority to schedule a Veteran for an examination 
for confirmation purposes.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 178 (2005).  The duty to assist is not a one-
way street.  If a claimant wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  There 
remains no issue as to the substantial completeness of the 
Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a)(2009).  When, as here, 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant without good cause, fails to report for the 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655 (2009).  

With respect to the Veteran's claim seeking entitlement to 
service connection for bilateral hearing loss, the Board 
observes that based on the circumstances of this case, VA has 
no duty to afford an examination for the Veteran.  VA 
regulations provide that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(B) establishes that the Veteran suffered an event, injury, 
or disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  

In this case, the Board concludes that an examination is not 
necessary because the post-service evidence of record does 
not show the Veteran to have a current hearing loss 
disability meeting the threshold requirements of 38 C.F.R. § 
3.385 (2009).  As will be discussed further below, pursuant 
to the Court's instructions, the Board addresses the 
appellant's contentions and provides an adequate statement of 
reasons and bases for its interpretation of the September 
2004 audiometric findings.  Based on its interpretation, the 
Board again finds that this evidence contains audiometric 
test results which provide the necessary medical information 
to decide this appeal.  See 38 C.F.R. § 3.385 (2009) 
(detailing the requirements for establishing a hearing loss 
disability for VA compensation purposes); 38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  

Therefore, with respect to the Veteran's bilateral hearing 
loss claim, VA is not required to obtain a medical 
examination or medical opinion, nor is any such further 
development necessary in order to decide the claim in this 
case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Accordingly, there is no reasonable possibility that further 
assistance would aid the Veteran in substantiating the claim, 
and the Veteran has identified no additional evidence or 
information to provide in support of his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Neither the Veteran 
nor his representative has argued otherwise.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.



II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That a disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).  

A.	Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley, 5 Vet. App at 159.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Veteran filed a service connection claim for bilateral 
hearing loss in September 2004.  In considering the evidence 
of record under the laws and regulations as set forth above, 
the Board finds that the Veteran is not entitled to service 
connection for bilateral hearing loss.  

The Veteran's service treatment records include the Veteran's 
November 1980 enlistment examination report which reflects 
that the Veteran had no hearing impairment bilaterally.  On 
the authorized audiological evaluation in September 1981, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
25
20
LEFT
15
15
10
20
20

In March 1983, the Veteran was seen for complaints of hearing 
impairment.  Bilateral cerumen impactions were irrigated and 
the condition was described as resolved.  It does not appear 
that the service treatment records contain a separation 
examination report.  

The file also contains an August 2004 audiogram, which 
includes an interpretation and medical report from a private 
audiologist dated in September 2004.  On the August 2004 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
30
LEFT
20
25
20
25
30

The audiologist indicated that the average puretone air 
conduction threshold for the 1000, 2000, 3000, and 4000 hertz 
frequencies was 25 decibels bilaterally with speech 
recognition of 100 percent bilaterally.  Slight high 
frequency sensorineural hearing decrease bilaterally was 
assessed.  The audiologist opined that based on the Veteran's 
history of exposure to the noise of 5 inch guns during 
military service in the early 1980's, it was quite likely 
that this was the beginning of his slight hearing decrease 
and tinnitus.  It was explained that the type and degree of 
hearing loss shown was consistent with noise induced hearing 
loss.

In the Appellant's Principal Brief, it was argued that the 
September 2004 private audiological examination documents a 
left ear hearing loss in accordance with 38 C.F.R. § 3.385.  
Based on the Appellant's contentions, right ear auditory 
thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 
Hertz were reported as 20, 20, 20, 30 and 30 respectively, 
and left ear auditory thresholds in the same frequencies were 
recorded as 20, 26, 20, 26 and 30 respectively.  

In the Joint Motion for Partial Remand, the Court vacated the 
Board's August 2008 decision and asked the Board to provide 
an adequate statement of reasons and bases for its 
interpretation of the August 2004 audiologic examination, in 
light of considerations determined by the Court in Kelly v. 
Brown, 7 Vet. App. 471 (1995).  In Kelly, the Court remanded 
the claim to the Board because the Board failed to provide an 
adequate statement of reasons and bases for its rejection of 
the audiologist's report.  See Kelly at 474.  The Court 
further held that interpretation of the audiologist's report 
required a factual finding and since the Court could not 
engage in factual finding, the Court itself was unable to 
interpret the results of the graph.  Id.  Therefore, the 
Court could not determine whether the Board accurately 
applied the standards of the regulation.  Id.  However, 
nowhere in this decision did the Court state that the Board 
was not allowed to interpret audiometric graphical findings.  
Instead, it was held that the Court could not interpret such 
data because it involved making a factual determination.  
Therefore, the Court was not precluding the Board from 
interpreting the graphical data and converting them into 
numerical data.  

Upon review of the August 2004 audiological findings, the 
Board reaffirms its initial interpretation of the graphical 
results.  The private audiogram results were provided in 
graph form, and the Board has depicted the numerical results 
from the graph as shown in the chart above.  Based on the 
graphical findings, the Veteran's left ear auditory 
thresholds in frequencies 500, 1000, 2000, 3000 and 4000 as 
depicted on the graph is shown to be 20, 25, 20, 25, and 30.  
Additionally, the September 2004 private audiological 
examiner opined that the average puretone air conduction 
threshold for the 1000, 2000, 3000, and 4000 hertz 
frequencies was 25 decibels for both ears with speech 
recognition of 100 percent bilaterally.  While the Veteran 
contends that the left ear auditory thresholds was shown to 
be 26 decibels in frequencies 1000 and 3000, the Board finds 
that the graphical results combined with the September 2004 
private audiologist's statement confirms that the auditory 
thresholds are more consistent with 25 decibels.  The Board 
notes that if the left ear auditory threshold findings were 
otherwise, then the average puretone air conduction threshold 
for these frequencies would not have been 25 decibels.  

The Veteran maintains that he was exposed to acoustic trauma 
during active service and has experienced a decrease in 
hearing acuity as a result.  Although he has provided 
credible statements of in-service noise exposure, this 
evidence alone does not provide a sufficient basis upon which 
to grant the Veteran's claim.  As discussed above, service 
connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385, a provision which 
specifically defines the level of impaired hearing which 
constitutes a disability for VA compensation purposes.

In this case, the Board has carefully reviewed the record on 
appeal and has examined the August 2004 audiological findings 
again, but finds no probative evidence showing that the 
Veteran currently has hearing loss to the extent necessary to 
constitute a disability for service connection purposes under 
38 C.F.R. § 3.385.  In fact, the Veteran's claims folder does 
not contain any item of probative evidence showing that the 
Veteran has ever had a hearing loss disability for VA 
compensation purposes.  Since the Veteran's discharge from 
service in May 1983, there has been no indication of hearing 
impairment which meets the threshold levels for impairment as 
discussed in 38 C.F.R. § 3.385.  

When the Veteran's hearing acuity was evaluated in August 
2004, it was clear that the threshold requirements of 
38 C.F.R. § 3.385 were not met.  The Board does acknowledge 
that at the time of the examination, mild hearing loss was 
assessed and this was attributed to noise exposure in 
service.  However, even so, the clinical evidence did not 
show that the Veteran's auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, 4000 Hertz (Hz) in 
either ear was 40 decibels or greater; nor has it been shown 
that auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater in either ear; finally that evidence 
indicated that speech recognition was 100 percent 
bilaterally.  In essence, since the Veteran has not at any 
time post service demonstrated a level of hearing loss in 
either ear that is disabling as defined under 38 C.F.R. § 
3.385, the Board cannot grant service connection for 
bilateral hearing loss.  

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  In this case, there is no question that 
bilateral hearing loss meeting the threshold requirements of 
38 C.F.R. § 3.385 has not been shown at any time post 
service.  Evidence must show that the Veteran currently has 
the disability for which benefits are being claimed.  See 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1131; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service- related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Here, while there are 
indications of in-service acoustic trauma, since the clinical 
evidence shows that the Veteran does not currently have a 
hearing loss disability, as defined by the applicable 
regulation, the claim must be denied.

In reaching this decision, the Board has carefully considered 
the Veteran's contentions to the effect that he experiences 
impaired hearing acuity.  However the objective audiometric 
evaluation results are entitled to more probative weight than 
his contentions regarding his hearing acuity in determining 
whether a current hearing disability exists.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Such a 
determination is made by a mechanical application of 
audiometric test findings to the specific criteria set forth 
in section 3.385.  Cf. Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  In this case, the numeric designations 
shown on audiometric and speech recognition testing indicate 
that the Veteran's hearing acuity is not severe enough to 
constitute a disability for VA compensation purposes.  As the 
preponderance of the evidence is against the claim of service 
connection for a bilateral hearing loss, the benefit of the 
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.	Bilateral shoulder/arm disorder and Neck Disorder

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52, 744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

The Veteran contends that he suffers from a bilateral 
shoulder and arm disability as well as a neck disorder as 
secondary to his service-connected right knee disorder.  Upon 
reviewing the evidence of record, the Board finds that the 
Veteran's service treatment records were negative for any 
complaints, treatment or diagnosis of bilateral shoulder/arm 
and neck disorder.  On his November 1980 enlistment 
examination, the clinical evaluation of his upper extremities 
and neck was shown to be normal and he had a physical profile 
of 'P1' at the time of this examination.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
'PULHES' profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  In addition, the 
Veteran's report of medical history indicated that he was in 
good health.  He did note that he had been in a car accident 
prior to service but that everything was fine.  

The Veteran's health care sick call notes indicate that he 
fractured his right patella in December 1981 while on leave 
and underwent open reduction and internal fixation surgery on 
his right patella. The remainder of his service treatment 
records reflect his complaints of right knee pain and 
resulting examinations and operations he underwent for this 
knee. A March 1981 treatment note reflects that the Veteran 
had fallen on his bottom three weeks prior "jam[ming] 
everything up to his neck" and his June 1981 treatment note 
documents the Veteran's injury to the first digit in his 
right hand.  In October 1982, the Central Physical Evaluation 
Board diagnosed the Veteran with right patellar fracture, 
status post-open reduction and internal fixation.  The 
majority of service treatment records evidence the Veteran's 
right knee injury and treatment received for this disability 
as a result.  These records are absent of any findings, 
treatment or diagnosis of a bilateral shoulder and arm 
condition and other than the March 1981 treatment note 
indicating the Veteran had fallen and jammed everything in 
his body "up to his neck," the records are devoid of any 
mention of a neck condition.  The Veteran does not argue the 
contrary.

Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for his claimed bilateral 
shoulder/arm condition or his neck disorder immediately 
following his period of service or for several years 
thereafter.  The majority of medical records following the 
Veteran's period of active service focus on his right knee 
disability as well as problems he experienced with his lower 
back.  The Board observes that the earliest post-service 
evidence of record pertaining to problems with his shoulders, 
arms and neck is the Veteran's November 2004 claim in which 
he seeks entitlement to service connection for his bilateral 
shoulder and arm condition as well as for his neck disorder 
secondary to his service-connected right knee disability.  
The additional evidence of record pertinent to these claims 
consists of the Veteran's April 2005 notice of disagreement 
(NOD) in which he appeals the April 2005 rating decision, his 
August 2005 substantive appeal, and private treatment records 
dated from April 2004 to the present time.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that his 
bilateral shoulder/arm and neck disorder manifested during 
service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis to the 
Veteran's military service.  Therefore, direct service 
connection between the Veteran's claimed shoulder, arm and 
neck disorder and his period of active service is not 
warranted.  

In his November 2004 statement, the Veteran asserts that in 
April 2004 while working as a transport driver and unloading 
fuel from his truck, he fell off the ladder at the rear of 
his truck when his right knee gave out causing him to slip 
and fall.  As a result, he lost his grip and hung on to the 
rail with his left hand until he fell approximately twelve 
feet.  He claims to have strained his left hand, arm and 
shoulder and now suffers residual pain in his neck, lower 
back, both arms, hands and legs as a result of this accident. 

Private treatment records dated in April 2004 note that the 
Veteran complained of pain and tingling in his left arm after 
his accident.  The Veteran's June 2004 private treatment 
records reflect that he experienced left shoulder pain which 
radiated down to his left hand "...shooting back up to left 
shoulder with pain in-between shoulders."  The records also 
indicate he suffers from numbness in his left arm, and his 
left upper extremity pain and numbness began status post left 
rotator cuff tear, secondary to his April 2004 work related 
injury.  The physical examination of his bilateral upper 
extremities indicate that internal rotation exercises can be 
completed bilaterally but that the Veteran experiences 
discomfort and pain on his left side during these exercises.  
External rotation exercises showed full range of motion on 
the right side but was painful upon maximum ranging on the 
left side.  Based on his examination of the Veteran, the 
physician's impression was that the Veteran suffered from 
left shoulder pain and impingement syndrome.  

An August 2004 private operation report indicates the Veteran 
underwent surgery for his left shoulder after being diagnosed 
with "left shoulder impingement syndrome with a probable 
partial thickness undersurface supraspinatus tear" and a 
"possible left shoulder labral lesion."  An October 2004 
magnetic resolution imaging (MRI) of his right shoulder 
showed evidence of "moderate tendinopathy within 
supraspinatus tendon with two probable partial thickness 
tears."  Based on this MRI, the Veteran was diagnosed with 
1) supraspinatus tendinopathy with two suspected partial 
thickness supraspinatus tears, 2) mild infraspinatus 
tendinopathy, and 3) acromioclavicular degenerative joint 
disease and glenohumeral degenerative joint disease with 
suspected degenerative labral tears particularly involving 
the anteroinferior labrum.  A subsequent October 2004 
physical examination of his right and left shoulder showed 
his range of motion to be 160-70 degrees during the scaption 
exercises, 90 degrees during external rotation, and 50-60 
degrees during internal rotation exercises.  A November 2004 
physical examination reflected similar range of motion test 
results.  

With respect to the Veteran's claimed neck disorder, a May 
2004 MRI of the cervical spine showed there to be "loss of 
the usual cervical lordosis with degenerative signal in the 
discs from C2 through C7."  The records reflect that the 
Veteran sought treatment for his neck pain in May 2004.  
After conducting a physical examination and discussing the 
Veteran's medical history, the physician's impression was 
that the Veteran had degenerative disk disease in the C5-6 
region of his cervical spine.  The records also reflect that 
the Veteran sought treatment for neck pain in June 2004.  
During this visit, the physician found the results of the 
Veteran's examination to be suggestive of mild cervical 
radiculopathy, at the bilateral C4-C5 disks, with the left 
side slightly more affected, and at the bilateral C5-C6 
disks, with the right side more affected.  

During a November 2004 neurosurgical consultation, the 
Veteran maintained that since his April 2004 accident he has 
experienced neck pain.  He complained of pain at the base of 
his neck on the left side of his body and asserted that the 
pain travels down from his neck to his shoulders, arms and 
hands.  He explained that he has "chronic neck pain all day 
every day" and that such pain is associated with neck 
spasms.  The physical examination revealed full range of 
motion and the cervical MRI indicated a "small central disc 
herniation at C3-4 not causing any neural foraminal 
encroachment" and "slight degeneration and desiccation both 
at C5-6 and C6-7."  In addition, the MRI showed a "broad 
based bulge at C5-6 without neural foraminal encroachment" 
and "a definite spondylitic ridge and bulge at C6-7."  

During a September 2005 private consultation, the Veteran 
described his on-going neck pain since his April 2004 
accident and estimated that 70 percent of his pain since this 
accident resided in his neck.  The physical examination of 
his neck showed the range of motion of his cervical spine 
during flexion to be 15 degrees, extension to be 15 degrees, 
right rotation to be 6 degrees, left cervical rotation to be 
65 degrees, left extension with rotation to be 30 degrees, 
and right extension with rotation to be 30 degrees.  The 
examination report reflects that all ROM exercises caused 
neck pain.  

A September 2008 MRI of the cervical spine revealed a 
cervical disk herniation at the C3-C4 disk producing moderate 
central spinal canal stenosis as well as anterior cord 
impingement.  The physical examination of his neck showed 
that the Veteran had pain with cervical flexion and less pain 
with cervical extension, side bending and rotation.  Based on 
his examination of the Veteran, as well as his interpretation 
of the radiographic results, the physician's impression was 
that the Veteran suffered from 1) cervical post-fusion pain 
syndrome, 2) cervical facet arthropathy, 3) cervical  
intervertebral disk disorder with myelopathy, and 4) left 
cervical radiculitis.  An October 2008 private consultation 
report reflects that the Veteran continues to experience pain 
in his neck which radiates into his left upper extremity.  
The Veteran also reported that the pain radiates from the 
back of his neck to the posterior aspect of his shoulders and 
upper back down to his left arm to the first and second 
digits.  During his discussion with the Veteran, the 
physician noted the Veteran had undergone a left carpal 
tunnel release, but still experienced "continuous dull-achy 
to intense-achy neck pain which becomes sharp and stabbing 
with cervical range of motion as well as with prolonged 
standing, sitting or use of his upper extremities."

In his November 2004 claim, the Veteran maintains that his 
April 2004 fall and consequent injuries, to include his 
bilateral shoulder and arm disability as well as his neck 
disorder, are due to his service-connected right knee giving 
out.  The medical evidence of record, including that relating 
to the appellant's associated SSA benefits, refers to the 
existence of these injuries after the April 2004 accident.  
While the Veteran may attest to symptoms he has experienced 
since his accident, he is not competent to render a diagnosis 
or a medical opinion on the etiology of his disability.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As there 
is no indication in the record that the Veteran has 
sufficient specialized medical training, the Board must 
conclude that as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite expertise to present opinions regarding diagnosis 
and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board accepts the Veteran's reports 
of his history of bilateral arm, shoulder and neck pain since 
his April 2004 accident.  Nevertheless, the Board assigns no 
probative value to the Veteran's contention that his current 
disabilities are etiologically related to his April 2004 work 
related injury.

However, the United States Court of Appeals for Veterans 
Claims has indicated what supporting evidence is required for 
secondary service connection when the proximate cause of a 
second disability is distanced from a service-connected 
disability by an intercurrent event.  First, a Veteran must 
submit supporting lay or medical evidence that his service-
connected disability caused the intercurrent event that is 
alleged to have caused the disability at issue.  Second, a 
Veteran must submit medical evidence that the intercurrent 
event caused the disability for which he claims secondary 
service- connection.  See Reiber v. Brown, 7 Vet. App. 513, 
516 (1995); Schroeder v. Brown, 6 Vet. App. 220, 223 (1994).  
In claims based on 38 C.F.R. § 3.310, medical evidence is 
required to provide a nexus between a service connected 
disability and the currently diagnosed disorder.  See 
Schroeder v. Brown, 6 Vet. App. 220 (1994).  Therefore, the 
second question goes to medical causation, and medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The Board has considered the first step in this analysis and 
finds that the preponderance of the evidence of record does 
establish that the Veteran's service-connected right knee 
disorder caused him to fall from his ladder.  First, the 
Board refers to VA service treatment records which document 
the Veteran's December 1981 injury to his right knee.  The 
records reflect he underwent an open reduction and internal 
fixation of the closed patellar fracture.  The Veteran's 
health care sick call notes reflect that he routinely 
complained of and sought treatment for problems concerning 
his right knee.  The records further indicate that the 
Veteran subsequently underwent a second knee surgery during 
service due to decreased range of motion in his knee.  His 
April 1982 records show he was in a rehabilitative program 
for his right knee, and that his right knee locked when 
climbing stairs or while flexing.  The October 1982 Medical 
report indicates he has a primary diagnosis of right patellar 
fracture, status post-open reduction and internal fixation 
and a secondary diagnosis of degenerative joint disease of 
patellofemoral joint secondary to his primary diagnosis.  The 
records also reflect that due to his injuries, the Veteran 
was found not fit for fully duty and was granted a medical 
physical evaluation board discharge in 1983.  

It was noted in the Veteran's August 1983 VA examination that 
he complained of constant pain in his right knee joint and 
that his knee routinely gives out on him when walking 
downstairs.  At the time of the VA examination, the Veteran 
reported that his knee had given out on him nearly ten times 
since his original injury.  During an August 1986 VA 
examination, the Veteran complained of weakness in his knees, 
and reported that his knee "sometimes swells and sometimes 
collapses when he walks upstairs."  In October 1998, the 
Veteran underwent an L3-L4 discectomy with right lumbar 
laminectomy.  His hospital progress notes during this time 
indicate that he complained of weakness and pain in his right 
leg.  At a July 1999 VA examination it was noted that the 
Veteran had injured himself in May 1998 when his right knee 
gave out on him.  During the examination, the Veteran stated 
that he suffered from pain, weakness, stiffness, swelling, 
heat, instability and lack of endurance in his knee.  He 
further reported suffering from flare-ups after being on his 
feet for a prolonged period of time.  The examination of his 
right knee revealed a "limited patella excursion" and a 
"popping noted with passive flexion of the knee."  

In considering the Veteran's lay testimony that his right 
knee gave out while he was standing on the ladder causing him 
to slip and fall, the Board finds that the Veteran has 
submitted sufficient medical evidence substantiating his 
assertions that he experienced pain, weakness and locking in 
his right knee, and that his right knee was subject to 
instability.  The evidence provided also shows that the pain 
and instability in his right knee affected the strength of 
his knee and its ability to withstand pressure and weight.  
In particular, the evidence shows that the knee was prone to 
giving out when the Veteran would climb a staircase, and 
creates the possibility that the Veteran's April 2004 work-
related injuries were secondary to his service-connected 
right knee disorder.  The Board also finds that the Veteran 
is competent to testify to the cause of his accident.  See 
Schroeder, 6 Vet. App. 224.  Competent lay evidence is 
evidence provided by a person who has personal knowledge 
(that is, that he/she actually observed; derived from his/her 
own senses) of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the 
Veteran is competent to report that his April 2004 accident 
was due to his service-connected right knee giving out, 
thereby causing him to slip.  However, the Veteran is not 
competent to testify to medical causation.  

VA has a duty to obtain an adequate medical examination when 
the record contains competent evidence of a current 
disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability; and insufficient 
evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. 
§3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

At the outset, the Board notes this case has been made more 
difficult due to the Veteran's failure to report to his 
scheduled VA examinations.  As previously discussed, the 
record reflects that the RO scheduled the Veteran for a VA 
examination in February and in May 2005 in connection with 
his November 2004 claim.  However, the Veteran's 
representative responded in a letter that the Veteran would 
not attend either examination and they would prefer that the 
RO adjudicate the matter based on the previously submitted 
medical evidence.  See Veteran's representative's statement, 
dated February 2005.  Along with the VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street").  
The provisions of 38 C.F.R. § 3.655 address the consequences 
of a Veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. 

Here, the Veteran did submit a private medical opinion 
relating the April 2004 intercurrent event to some his 
current disabilities.  A May 2004 private treatment record 
indicates the Veteran was seen for cervical spine pain and 
left upper and lower extremity problems.  The report also 
notes the Veteran's April 2004 work-related injury.  A 
general physical examination of his upper extremities 
indicated he had "positive impingement in stations 1, 2, and 
3, to the left shoulder."  An examination of his cervical 
spine revealed a supple neck with "mildly diminished range 
of motion."  Based on his discussion with the Veteran and 
subsequent physical examination, the physician opined that 
the Veteran's cervical spine and shoulder complaints were due 
to his work-related accident.  It should be noted that the 
Veteran was seen to discuss his left shoulder pain and the 
physician provided a diagnosis for the Veteran's left 
shoulder.  Therefore, the examiner's opinion relating the 
Veteran's shoulder complaints to his work related injury 
applies to the Veteran's left shoulder.  

The Board notes that secondary service connection requires 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  In this case, the Board finds that the 
preponderance of the evidence of record does in fact 
demonstrate that the Veteran currently suffers from a neck 
disorder and a left shoulder disorder.  In addition the 
Veteran has been service connected for his right knee 
disorder.  Therefore elements one and two of Wallin have been 
met.  The May 2004 opinion coupled with the Veteran's lay 
assertions and prior medical records submitted by the Veteran 
regarding his right knee injury provide a sufficient nexus 
relating the Veteran's left shoulder and neck to his April 
2004 injury.  

The Board notes that an award of service connection must be 
based on reliable competent medical evidence.  See 38 C.F.R. 
§ 3.102 (2009).  Since there was no medical evidence provided 
to indicate that the Veteran's bilateral arm disability as 
well as his right shoulder disorder were related to his April 
2004 injury these issues will be remanded to the RO for 
further development of the evidence.  

Thus, in light of the positive May 2004 opinion, the Board 
finds that there is at least an approximate balance of 
positive and negative evidence in this case regarding the 
issues of whether the Veteran's left shoulder disorder and 
neck disorder are secondary to his service-connected right 
knee disorder.  Therefore, the Board resolves reasonable 
doubt in favor of the Veteran and finds sufficient evidence 
to warrant service connection for his left shoulder and neck 
disorder.  38 U.S.C.A. § 5107(b).  

II.	Initial Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Where a Veteran appeals 
the initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous...."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

A.	Radiculopathy of the left and right leg

The Veteran's radiculopathy of the left and right leg is 
rated as 10 percent disabling pursuant to the provisions of 
38 C.F.R. § 4.124(a), Diagnostic Code 8520 that governs the 
evaluation of paralysis of the sciatic nerve.  Under that 
code, an evaluation of 10 percent is for mild incomplete 
paralysis.  A 20 percent rating requires moderate incomplete 
paralysis, and a 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  The next higher 
evaluation of 60 percent requires severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy.  An 80 
percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  

As noted above, the general rating criteria for diseases of 
the peripheral nerves provide that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial evaluation in excess of 
10 percent for left and right leg radiculopathy.  Initially, 
the Board notes that the Veteran has not had a VA examination 
for his left and right leg radiculopathy.  Although VA's duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran, 
Green V. Derwinski, 1 Vet. App. 121 (1991), in this case, the 
Veteran has failed to report for several VA examinations.  
The failure to report to a scheduled examination, without 
good cause, may result in a denial of claims for service 
connection and for a higher initial rating (as such original 
claims will be considered on the basis of evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Therefore, because 
the Veteran has not shown good cause for his failure to 
report for his most recently scheduled VA examination, the 
Board will proceed based on the evidence of record.  See also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. 
Nicholson, 19 Vet. App. 171, 180 (2005).  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the Veteran's 
radiculopathy of the left and right leg, under the applicable 
rating criteria.  The record reflects that the Veteran 
complained of radicular pain and numbness in his lower 
extremities during a January 2005 private treatment visit.  
It was recommended that he undergo an L2 to S1 decompression 
and a L3-4 fusion.  A February 2005 operation report 
indicates the Veteran underwent several procedures including 
multiple lumbar decompressive laminectomies.  Prior to the 
procedure it was noted that his sensory exam revealed 
numbness but his "station and gait are normal." A June 2005 
operation report indicates the Veteran was diagnosed with 
sciatica status post lumbar laminectomy and underwent steroid 
injection to relieve the leg pain.  The Veteran did not 
report any episodes of weakness or falling post-surgery.

A September 2005 consultation revealed that the Veteran's 
sensation to light touch was diminished in the left lower 
extremity in all dermatomal and peripheral nerve 
distributions.  Upon examination, the Veteran was able to 
walk on his heels and toes on both feet independently without 
assistance.  During a September 2008 treatment visit, the 
musculoskeletal and neurologic examination showed he had 
negative straight leg raising and negative modified straight 
leg raising.  It was also noted that the Veteran could heel 
and toe walk without any difficulty and that he did not walk 
with an antalgic gait.  His November 2008 private treatment 
report indicate he underwent a bilateral lumbar facet joint 
steroid/medial nerve branch blocks to manage and alleviate 
his back and leg pain.  Afterwards, the Veteran reported that 
his pain had been reduced by 50 percent and that he was able 
to greatly increase his activities of daily living.  

Despite the Veteran's subjective complaints of some numbness 
and pain in his left and right foot, the objective evidence 
of record shows no more than moderately diminished sensation 
to light touch in his lower left extremity.  The September 
2005 and September 2008 physician, while noting Veteran's 
complaints of leg pain and weakness, observed that the 
Veteran walked unaided, was not unsteady and ambulated 
without difficulty.  There is no objective evidence of record 
indicating that the Veteran's radiculopathy of the left and 
right lower extremities was more than mild at any time during 
the pendency of the Veteran's appeal.  Therefore, the Board 
finds that the criteria for a disability rating in excess of 
10 percent for radiculopathy of the left and right leg have 
not been met.  

Accordingly, as the preponderance of the evidence of record 
is against the claim for an initial increased rating for 
radiculopathy of the left and right leg, the appeal must be 
denied.  38 U.S.C.A. § 5107(b).  

III.	Increased Ratings

A.	Low Back Disorder

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the scheduler 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.  

The Veteran is currently assigned a 40 percent disability 
evaluation for his wedge deformity L3-4; status post 
laminectomy and discectomy.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5295.  The Board notes that the claim was filed in 
November 2004, therefore the September 26, 2003 General 
Rating Formula for Diseases and Injuries of the Spine 
regulations will be applied.  See 68 Fed. Reg. 166, 51,454-
51,458 (August 27, 2003).  

The current rating criteria under Diagnostic Codes 5235 to 
5243 provide that spine disorders are rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm or guarding not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.  
An evaluation of 20 percent is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 30 
percent is warranted for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).  

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71(a), General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
lower back disorder.  At the outset, the Board notes that the 
adjudication of this issue has been made significantly more 
difficult by the Veteran's failure to report for a VA 
examination.  According to 38 C.F.R. § 3.655, in a claim for 
increase, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be denied.  The Court has 
emphasized that '[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street.'  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, 
the duty to assist has been frustrated by the Veteran's 
failure to report for a VA examination needed to produce 
evidence essential to his claim.  

As noted above, in order for the Veteran to meet or 
approximate the criteria for a rating in excess of 40 percent 
for his service-connected low back disorder under the current 
rating criteria for the thoracolumbar spine, there must be 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine.  The Veteran's 
private and VA medical records dated from 1983 to the present 
are absent of any findings or diagnosis of unfavorable 
ankylosis of the entire thoracolumbar spine.  The record does 
not indicate any distinctive periods where the Veteran's 
service-connected low back disorder was manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine.  

The record reflects that the Veteran underwent an L3-L4 
discectomy with right lumbar laminectomy in October 1998 due 
to pain and numbness radiating down both his legs.  His 
November 1998 surgical records indicate he was diagnosed with 
a herniated lumbar disc and underwent an L3-L4 discectomy and 
laminectomy.  The most recent VA examination for the 
Veteran's lower back took place in July 1999.  The physical 
examination shows the Veteran had forward flexion to 50 
degrees and extension backwards to 15 degrees.  His right 
lateral and left flexion were carried out to 20 degrees and 
rotation to the right and left were carried out to 25 
degrees.  It was noted that he had significant discomfort 
with attempted forward flexion.  The Veteran's records 
reflect he also underwent multiple lumbar laminectomies in 
February 2005.  A June 2005 MRI of the lumbar spine indicated 
an impression of mild spondylosis between the L5-S1 disc.  
The radiologist also diagnosed him with spinal stenosis 
primarily from congenital factors - more prominent at L2-3 
and less prominent at L1-2.  An MRI of the lumbar spine with 
lateral flexion and extension views were obtained.  There was 
no noted abnormal motion with the flexion or extension views.  

A September 2005 consultation revealed the Veteran's "range 
of motion of the lumbar spine in flexion brings the 
fingertips to the mid tibia causing low back and left leg 
pain."  Range of motion exercises also showed extension was 
5 degrees causing back and leg pain.  A physical examination 
of his spine showed his spine was symmetric.  With regard to 
his spinal alignment, the examination showed the thoracic 
kyphosis and lumbar lordisis were normal and there was no 
deformity present.  During a September 2008 consultation the 
Veteran complained of continued back pain which becomes 
"sharp and stabbing with prolonged sitting, standing, 
walking, bending and lifting."  The physical examination 
showed he could walk on his heels and toes with minimal 
difficulty.  The examination also showed he had lumbar 
flexion at 20 degrees with moderate pain and lumbar extension 
at 5 degrees with mild pain.  It was noted that the Veteran 
did not walk with an antalgic gait.  

As discussed previously, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension 
and the ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, Note (5).  The Board further notes that ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(ankylosis is "stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint," citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's low back disorder is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 40 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the Veteran's 
low back is contemplated in the currently assigned 40 percent 
disability evaluation under Diagnostic Code 5243.  Indeed, 
the August 1999 and April 2005 rating decisions, the June 
2005 SOC, and the February 2006, February 2009 and July 2009 
SSOCs specifically contemplated this pain and function loss 
in the grant of  the 40 percent disability evaluation.  The 
Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  

The medical evidence of record is devoid of any findings, 
treatment or diagnosis of unfavorable ankylosis.  The 
Veteran's private treatment records reflect that his 
thoracolumbar range of motion, while limited, is not fixed in 
flexion or extension.  Additionally, the Veteran has not been 
shown to have any of the abovementioned symptoms cited in 39 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) in 
conjunction with fixed flexion or extension or extension in 
the thoracolumbar spine.  As previously discussed, another VA 
examination could have provided information and evidence 
needed to establish the Veteran's entitlement to a benefit, 
which the Board is otherwise unable to establish.  Here, 
however, the Veteran failed to report for his scheduled VA 
examination without showing good cause for his failure to 
report.  If the Veteran believes he is entitled to a higher 
rating for his lower back disorder, he must atleast fulfill 
his minimal obligation of reporting for the VA examination 
when it is scheduled.  

In sum, the evidence of record does not demonstrate that the 
Veteran is entitled to a rating higher than the currently 
assigned 40 percent under the General Rating Formula for 
Diseases and Injuries of the Spine at any point since the 
filing of the instant claim.  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 39 (1996).  
Accordingly, the claim must be denied.  



B.	Increased Rating for Residuals of a Fracture of the 
Right Patella, Manifested by Anterior Cruciate 
Ligament Laxity

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
Veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261. Painful motion may add to the actual limitation of 
motion so as to warrant a rating under Diagnostic Codes 5260 
or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected, 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is assigned for ankylosis of the knee, favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is contemplated when such impairment is mild.  A 
20 percent disability evaluation is contemplated when such 
impairment is moderate.  A 30 percent disability evaluation 
is contemplated when such impairment is severe.  

Under Diagnostic Code 5258, a 20 percent disability 
evaluation is assigned for dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint.  

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is warranted when flexion is limited to 45 
degrees.  A 20 percent disability evaluation is warranted 
when flexion is limited to 30 degrees.  A 30 percent 
disability evaluation is warranted when flexion is limited to 
15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is warranted when extension is limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited 
to 20 degrees.  

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for his right knee patellofemoral syndrome.  

At the outset, the Board notes that this case has been made 
more difficult due to the Veteran's failure to report to his 
scheduled VA examinations.  In accordance with 38 C.F.R. § 
3.655(b), when a claimant fails to report for an examination 
that was scheduled in conjunction with a claim for increase, 
this claim shall be denied.  

The record reflects that the most recent VA examination 
pertaining to the Veteran's knees took place in July 1999.  
During this examination, it was noted that he had injured 
himself in May 1998 when his knee gave out on him.  The 
Veteran also complained of pain, weakness, stiffness, 
swelling, heat and instability in his right knee.  In 
addition, the Veteran reported that he experiences flare-ups 
in his right knee which incapacitate him.  Upon examining the 
Veteran, the physician noted that manipulation of the patella 
revealed "limited patella excursion."  It was also noted 
that passive flexion of the knee caused popping.  The 
Veteran's range of motion was 0 to 90 degrees and there was 
no significant pain on motion throughout.  Finally, there was 
no significant crepitus or effusion noted in the knee.  

Private treatment records dated April 2005 reflect a more 
recent examination of the Veteran's knees.  The physical 
examination showed he had full extension of his right knee 
and range of motion upon flexion was 100 degrees.  The 
physician noted that the Veteran did not have any significant 
collateral or cruciate ligament laxity and that he has a 
"prominent anterior bump on the inferior pull of the patella 
- which is non-tender to palpation."  A May 2005 MRI of the 
right knee showed "medical compartment degenerative changes 
and patellofemoral change with the meniscal tear."  

The Veteran is currently assigned a 10 percent rating by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
governs recurrent subluxation or lateral instability of the 
knee.  In this regard, the Board notes that based on the 
evidence of record to date, the Veteran has not been shown to 
have moderate subluxation or instability in the knee to 
warrant a disability rating in excess of 10 percent.  

The Board also notes that the Veteran is not entitled to a 
compensable rating under Diagnostic Codes 5260 or 5261.  The 
Veteran has not been shown to have limitation of extension to 
15 degrees or limitation of flexion to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-5261.  His April 2005 private 
treatment records reflect that the Veteran had full range of 
motion in his right knee upon extension, and his range of 
motion was 0 to 100 degrees during flexion.  As such, he has 
not been shown to meet the criteria for a compensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  

Similarly, the Board has considered whether the Veteran would 
be entitled to an increased evaluation for his right knee 
disorder under Diagnostic Codes 5010 and 5003.  As discussed 
previously, the Veteran's range of motion in his right knee 
has been shown to be no worse than extension to 0 degrees and 
flexion to 100 degrees.  As such, the Veteran's limitation of 
flexion and extension are both noncompensable under 
Diagnostic Codes 5260 and 5261.  While the X-ray showed 
"medial compartment degenerative changes" as well as "some 
patellofemoral degenerative change," the Veteran has never 
been noted to display any symptom except painful motion and 
tenderness as a result of his disability.  There was no noted 
effusion, crepitus or inflammation upon examination.  

The Board has also considered a functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, 
and weakness.  38 C.F.R. § 4.40, 4.45, 4.59, DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  However, based on the record 
provided, an increased evaluation for the Veteran's service-
connected residuals of fracture of the right patella are 
contemplated by the 10 percent rating already assigned.  

In addition, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes for the knee.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  In this regard, Diagnostic Code 5256 
is not for application as ankylosis was not shown; Diagnostic 
Codes 5258 are not for application as dislocated or removed 
cartilage was not indicated; Diagnostic Code 5263 is not for 
application as genu recurvatum was not shown; and Diagnostic 
Code 5262 is not for application as impairment of the tibia 
and fibula was not shown.  

The Board notes that the April 2005 private examination 
report does not include standard examinations or the medical 
findings necessary for VA to evaluate the severity of the 
Veteran's right knee disorder under the applicable provisions 
for rating that disorder.  As previously discussed, another 
VA examination could have provided information and evidence 
needed to establish the Veteran's entitlement to a benefit 
which the Board is otherwise  unable to establish.  Here, 
however, the Veteran failed to report for his scheduled VA 
examination and did not provide good cause for his failure to 
appear.  If the Veteran believes he is entitled to a higher 
rating for his low back disorder, he must at least fulfill 
his minimal obligation of reporting for a VA examination when 
it is scheduled.  

In sum, the evidence of record does not demonstrate that the 
Veteran is entitled to a rating higher than the currently 
assigned 10 percent for his right knee disorder under the 
applicable rating criteria at any point since the filing of 
the instant claim.  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 39 (1990).  
Accordingly, the claim must be denied.  

IV.	Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, the RO has 
already granted the Veteran's claim for total disability 
based on individual unemployability, as reflected in May 2006 
Rating Decision.  
Since the application of the regular schedular standards has 
resulted in a total rating, referral of this matter to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for consideration of the assignment of an 
extraschedular evaluation need not be considered. 



ORDER

1.  Service connection for bilateral hearing loss is denied.  

2.  Service connection for the left shoulder disorder is 
granted.  

3.  Service connection for the neck disorder is granted.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left leg radiculopathy is denied.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right leg radiculopathy is denied.  

6.  Entitlement to an increased disability evaluation in 
excess of 40 percent for wedge deformity L3-L4, status post 
laminectomy and discectomy is denied.  

7.  Entitlement to an increased disability evaluation in 
excess of 10 percent for residuals of a fracture of the right 
patella, manifested by anterior cruciate ligament laxity is 
denied.  


REMAND

Reason for Remand:  To afford the Veteran an appropriate VA 
examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  VA has a duty to obtain an 
adequate medical examination when the record contains 
competent evidence of a current disability or symptoms of a 
current disability; evidence establishing that an event, 
injury, or disease occurred in service; an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability; and insufficient evidence to decide the 
case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As previously discussed, the Veteran contends that he suffers 
from bilateral arm pain, a right shoulder disability and a 
bilateral hand disability as a result of his April 2004 work  
injury.  The Veteran's private treatment records indicate 
that he complained of bilateral arm pain, and specifically, 
of pain, tingling and numbness in his left arm after his 
April 2004 accident.  After the October 2004 MRI of his right 
shoulder, the Veteran was diagnosed with "right shoulder 
impingement syndrome with possible greater than 50 percent 
partial thickness supraspinatus tears."  

With respect to his bilateral hand disorder, the Veteran's 
service treatment records are negative for any treatment or 
diagnosis of a disorder in either his left or right hand.  As 
discussed previously, his November 1980 enlistment 
examination showed the clinical evaluation of his upper 
extremities to be normal.  A June 1981 report does evidence 
that he suffered a laceration on the first digit of his right 
hand, but the majority of the Veteran's records focus on his 
December 1981 right knee injury and treatment he received as 
a result of this incident.  

The August 2002 private treatment records evidence the 
Veteran's complaints of bilateral hand pain.  Specifically, 
during this examination, the Veteran complained of pain 
radiating from his shoulders into his 2nd and 3rd fingers on 
his right hand and his 3rd and 4th fingers on his left hand.  
The results of the examination indicated mild carpal tunnel 
syndrome of the left median nerve.  During his June 2004 
treatment visit, the Veteran recounted his April 9, 2004 
accident wherein he fell off the top of the fuel truck and 
grabbed onto a ladder with his left hand subsequently 
straining his left hand, arm and shoulder in maintaining his 
grip.  The physician noted the Veteran's complaints of 
"tingling in all left fingers" and that the Veteran 
suffered from pain, numbness and tingling in his right hand.  
The physician also noted that the Veteran had a weak grip in 
both hands, that he drops small objects occasionally and that 
the Veteran's right hand symptoms started a while ago and 
progressively increase when he shaves, writes and drives.  
Based on his discussion with the Veteran as well as an 
examination of his hands, the physician diagnosed the Veteran 
with bilateral carpal tunnel syndrome, moderate to advanced 
on the right side and moderate on the left side.  He also 
diagnosed the Veteran with mild to moderate left tardy ulnar 
syndrome and mild to moderate right Guyon's canal syndrome.  
The Veteran's August 2004 private operation report reflects 
he underwent a carpal tunnel release surgery and he was 
diagnosed with left carpal tunnel syndrome post surgery.  

There are two steps in the Veteran's argument for secondary 
service connection.  First, the Veteran stated that it was 
his service-connected right knee giving out which caused him 
to fall, and second, that it was his fall which resulted in 
his right shoulder condition, as well as his bilateral arm 
and hand disorder.  The Board acknowledges that sufficient 
evidence has been provided to show that the Veteran suffered 
from instability in his right knee and that such instability 
and pain compromised the strength and ability of his knee to 
withstand pressure.  This fact creates the possibility that 
his bilateral arm and hand disorder as well as his right 
shoulder condition are secondary to his service-connected 
injury.  

However, whether the Veteran's fall actually caused his 
current bilateral arm and hand disorder as well as his right 
shoulder disability is a condition of medical causation.  
When the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence of record does not contain a medical opinion 
which relates these disabilities to service.  Under the 
circumstances presented in this case, the Board finds that 
another VA medical examination and opinion is required.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (holding that VA 
must obtain a nexus opinion when there is competent evidence 
of a current disability, evidence establishing that an injury 
occurred in service; and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability); 
see also 38 C.F.R. §3.159(c)(4).  


Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his 
bilateral arm, bilateral hand and right 
shoulder disorder.  The claims folder 
should be made available to the 
examiner for review of pertinent 
documents therein in connection with 
the examination.  It should be noted in 
the report whether the claims folder 
was reviewed.  The examiner should 
offer an opinion as to the likelihood 
(likely, unlikely, at least as likely 
as not) that the Veteran's bilateral 
arm disorder, bilateral hand disorder 
and/or right shoulder disorder are 
related to service.  If this is 
unlikely, the examiner should then 
offer an opinion as to whether the 
Veteran's bilateral arm disorder, 
bilateral hand disorder and/or right 
shoulder disorder are proximately due 
to or the result of the service-
connected disorder.  Specifically, the 
examiner should offer an opinion on 
whether the Veteran's bilateral arm 
disorder, bilateral hand disorder 
and/or right shoulder disorder were 
caused by his service-connected right 
knee disorder and subsequent April 2004 
work-related injury.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2009), copies of all pertinent records 
in the appellant's claims file, or in 
the alternative, the claims file, must 
be made available to the examiner for 
review.  

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


